                      Case 2:20-cv-01405-JCM-VCF Document 35 Filed 09/14/20 Page 1 of 1



                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                   ***
                 7    TI PAYMENTS LLC,                                      Case No. 2:20-CV-1405 JCM (VCF)
                 8                                          Plaintiff(s),                      ORDER
                 9           v.
               10     BEYOND WEALTH PTE LLC,
               11                                         Defendant(s).
               12
               13            Presently before the court is Ari Nicholas Rothman’s (“petitioner”) verified petition for

               14     permission to practice pro hac vice. (ECF No. 30).
                             On September 9, 2020, petitioner filed the instant petition. (Id.). This court denies the
               15
                      petition due to a possible discrepancy, which counsel is ordered to clarify. LR IA 11-2(h). The
               16
                      notary of the application—Jose Quijada—is in Nevada, although petitioner is in Washington
               17
                      D.C. (Id. at 4). This court is uncertain if the petition was signed by petitioner in the presence of
               18
                      Mr. Quijada.
               19            Petitioner shall file, within ten (10) days of the entry of this order, an explanation that
               20     addresses this court’s inquiries and a verified petition that fully complies with the applicable
               21     local rules. Failure to timely comply will result in “the striking of any and all documents
               22     previously filed by the attorney.” LR IA 11-2(j).

               23            Accordingly,
                             IT IS SO ORDERED.
               24
                             DATED September 14, 2020.
               25
               26                                                   __________________________________________
                                                                    UNITED STATES DISTRICT JUDGE
               27
               28

James C. Mahan
U.S. District Judge
